Dewey, J.
We perceive no sufficient reason for setting aside this award. This was, as we understand, a reference of the case in broad terms to a referee. This carried with it the case for which the plaintiff claimed damages, irrespectively of the precise technical form in which it was set out. Clearly one defective count would not vitiate a general award, if there was a good cause of action substantially set out in another. Forseth v. Shaw, 10 Mass. 253. Page v. Monks, 5 Gray, 492.

Exceptions overruled.